Filed 10/28/14 P. v. James CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141755
v.
MICHAEL D. JAMES,                                                    (Solano County
                                                                     Super. Ct. No. VCR216366)
         Defendant and Appellant.


         Defendant Michael D. James appeals from a judgment entered on his plea. His
counsel asked this court for an independent review of the record to determine whether
there are any arguable issues. (People v. Wende (1979) 25 Cal. 3d 436.) James was
informed of his right to file a supplemental brief and did not do so. We conclude there
are no arguable issues and affirm.
         James was charged with 11 felony counts of second degree robbery based on a
series of crimes he and others committed in Vallejo during the fall of 2012.1 Three of the
counts were accompanied by enhancement allegations that he personally used a rifle, and
three were accompanied by enhancement allegations that he was armed with a rifle. 2
Under a plea agreement, he pleaded no contest to one of the robbery counts and to the


1
 Each count was brought under Penal Code section 211. All further statutory references
are to the Penal Code.
2
 The enhancements were alleged under sections 12022.5, subdivision (a)(1) and
12022.53, subdivision (b) (personal use) and section 12022, subdivision (a)(1) (being
armed).

                                                             1
allegation that he personally used a rifle during that offense,3 and the remaining counts
and enhancement allegations were dismissed with a waiver under People v. Harvey
(1979) 25 Cal. 3d 754. The trial court sentenced him to 15 years in state prison,
comprised of the upper term of five years for the robbery and a term of ten years for the
personal-use enhancement, and ordered him to pay various fines and fees.
       No error appears in the entry of the plea or in the sentencing proceedings. James
was advised of his constitutional rights and the consequences of his plea before entering
it, and he acquiesced to receiving a sentence of 15 years instead of the 12 years he was
originally promised under the plea agreement. The trial court found that his waiver of
rights was knowing and intelligent, that the plea was free and voluntary, and that there
was a factual basis for the plea. He was represented by counsel throughout the
proceedings.
       There are no meritorious issues to be argued on appeal. The judgment is affirmed.



                                                 _________________________
                                                 Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




3
 The plea to the enhancement allegation was only under section 12022.53, subdivision
(b).


                                             2